DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Claims 1 and 17, Applicant states that the prior art of Mahken fails to teach the limitation, “determine, based on the location of the vehicle, whether the vehicle is off-road;
detect, based on the obstacle signal from the one or more off-road obstacle detection
sensors, the obstacle in the vicinity of the vehicle in response to determining that the vehicle
is off-road…” However the Examiner disagrees when viewing MPEP 2111.01.
Mahken’s Fig 5 shows an automated flow chart of determining whether a vehicle is in an off road condition, and then further proceeds to the next step to determine whether there is an obstacle within the off road condition. Par [0064] shows the use of an ADAS processor at step 510 which determines the location and whether a vehicle is in an off road condition via GPS and map data via an algorithm (i.e. a process). Par [0065] describes step 520 which uses sensors such as LIDAR and cameras to detect obstacles within the off road condition.  Kawamato provides the obviousness combination for the map generation to indicate an obstacle and the respective location.
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Regarding Claim 9, Applicant states that the prior art of Mahken and Kawamoto fails to teach the limitation, “storing telematics data from the one or more vehicle telematics sensors in the one or more memory modules related to the traversal of the obstacle by the vehicle,” by further stating that 
The language of the claims are given their plain meaning and it is improper to import claims limitations from the specification. Arguendo, Applicant infers telematics data can be “suspension drop/rebound, vehicle inclination, yaw angle, etc.,” However, the definition of etcetera is an exhaustive list. Hence, the telematics data could pertain to any portion of the vehicle or sensations of the vehicle with respect to its environment. Therefore, in the broadest interpretation allowed without importing claim limitations from the specification, Kawamato teaches this limitation. 
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Newly added claims 21-23 are now rejected in view of Mahken and Kawamoto and further in view of Willgert.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-12, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahken (US 20210094537 A1) in view of Kawamoto (US 20180314900 A1).
Claim 1. Mahken teaches a system for detecting and mapping off-road obstacles within a vicinity of a vehicle, the system comprising:
one or more processors 
(Fig 4, processor 420 [0064] ADAS processor):
one or more location sensors communicatively coupled to the one or more processors and configured to output a location signal indicative of a location of the vehicle
([0064] The first speed may be determined in response to a determination that the host vehicle is operating in an off-road environment. The off-road environment may be determined in response to a map data and a vehicle location measured by a global positioning wherein the map data indicates that the vehicle location is not proximate to a roadway.);
one or more off-road obstacle detection sensors communicatively coupled to the one or more processors and configured to output an obstacle signal indicative of a location of an obstacle

and further discloses 
a display communicatively coupled to the one or more processors and operable
([0057] The user interface may be a touch screen display,);

one or more off-road obstacle detection sensors communicatively coupled to the one or more processors and configured to output an obstacle signal to the vehicle ([0065] In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system. In an alternative embodiment, the sensor is a camera and the obstacle is detected in response to an image processing function.);

one or more memory modules (Fig 4, memory 440 operative to store a map data) communicatively coupled to the one or more processors and that store logic that when executed by the one or more processors cause the system to:

determine, based on the location of the vehicle, whether the vehicle is off-road 
([0064] The off-road environment may be determined in response to a map data and a vehicle location measured by a global positioning ;

detect, based on the obstacle signal from the one or more off-road obstacle detection sensors, the obstacle in the vicinity of the vehicle in response to determining that the vehicle is off-road ([0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system. In an alternative embodiment, the sensor is a camera and the obstacle is detected in response to an image processing function.);
 but does not specifically disclose 
a display communicatively coupled to the one or more processors and operable to display map data of the location of the vehicle; generate a map indicator to indicate the obstacle 
and display the map indicator on the display corresponding to the location of the obstacle.

However, Kawamoto teaches a display communicatively coupled to the one or more processors and operable to display map data of the location of the vehicle 
([0040] The management computer 100 includes: an unevenness distribution map information generation unit 101 that generates ground unevenness distribution map information based on ground unevenness-position data transmitted from the off-road vehicle via the user terminal; and a map information supply unit 102 that transmits the ground unevenness distribution map information to the user terminal in ); 
generate a map indicator to indicate the obstacle 
( [0038] The notification unit 52 can also give the driver a warning, if it is determined that unevenness in the ground including a dangerous travel obstacle is present in the travel destination, based on the ground unevenness distribution map information received from the map information supply unit 102 and on the travel direction of the vehicle.) and 
display the map indicator on the display corresponding to the location of the obstacle 
([0013] Accordingly, it is possible to generate a ground unevenness distribution map indicating the ground unevenness degrees (including the presence of an obstacle) along the track of travel taken by the off-road vehicle that travels freely on the off-road ground, and to use the generated ground unevenness distribution map as a guide for off-road travel. 
[0034] The unevenness-position data generation unit 63 associates the actual vehicle position calculated by the actual vehicle position calculation unit 53 with the ground unevenness degree calculated by the ground unevenness degree calculation unit 62 to generate ground unevenness-position data. The ground unevenness-position data will indicate the ground unevenness degree at a specific position on a map.). 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a display and map generation with obstacle indicators as taught by 

Claim 2.    Mahken and Kawamoto teach the system of claim 1, wherein the logic executed by the one or more processors further cause the system to identify a type of the obstacle detected 
(Kawamoto [0010] Furthermore, if an extremely dangerous hole or obstacle is detected, then it is possible to announce its position and ground condition.).

Claim 3.    Mahken and Kawamoto teach the system of claim 2, wherein the map indicator further indicates the type of the obstacle detected (Kawamoto [0010] Furthermore, if an extremely dangerous hole or obstacle is detected, then it is possible to announce its position and ground condition.).

Claim 4.    Mahken and Kawamoto teach the system of claim 1, further comprising network interface hardware communicatively coupled to the one or more processors, wherein the logic executed by the one or more processors causes the system to communicate location information of the obstacle to a remote server (Kawamoto [0036] e.g. In this embodiment, the management computer 100 is arranged in the cloud service center KS installed in a remote place, to manage the ground state of the off-road ground. The management computer 100 includes an unevenness distribution map information generation unit 101, a map information supply unit 102 and a user management unit 103.
Mahken [0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary ).

Claim 6.    Mahken and Kawamoto teach the system of claim 1, wherein the one or more off-road obstacle detection sensors is at least one of a LiDAR sensor, a SONAR sensor, a camera, and a proximity sensor ( Mahken [0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system.).

Claim7.    Mahken and Kawamoto teach the system of claim 1, wherein the logic executed by the one or more processors cause the system to output a notification to alert a user to a presence of the obstacle(Kawamoto [0038] The notification unit 52 can also give the driver a warning, if it is determined that unevenness in the ground including a dangerous travel obstacle is present in the travel destination, based on the ground unevenness distribution map information received from the map information supply unit 102 and on the travel direction of the vehicle.).

Claim 9. Mahken teaches a vehicle for detecting and mapping off-road obstacles, the vehicle comprising: 
one or more processors (Fig 4, processor 420);
one or more location sensors communicatively coupled to the one or more processors and configured to output a location signal indicative of a location of the vehicle ([0064] The first ;
a display communicatively coupled to the one or more processors ([0057] The user interface may be a touch screen display,);
one or more off-road obstacle detection sensors communicatively coupled to the one or more processors and configured to output an obstacle signal indicative of a location of an obstacle
([0065] In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system. In an alternative embodiment, the sensor is a camera and the obstacle is detected in response to an image processing function.); and

one or more memory modules (Fig 4, memory 440 operative to store a map data) communicatively coupled to the one or more processors and that store logic that when executed by the one or more processors cause the vehicle to:
determine, based on the location of the vehicle, whether the vehicle is off-road ([0064] The off-road environment may be determined in response to a map data and a vehicle location measured by a global positioning wherein the map data indicates that the vehicle location is not proximate to a roadway.);
detect, based on the obstacle signal from the one or more off-road obstacle detection sensors, the obstacle in a vicinity of the vehicle in response to determining that the vehicle is off-road (([0065] The method is next operative for detecting 520 an obstacle, ;
but does not specifically disclose
one or more vehicle telematics sensors communicatively coupled to the one or more processors and configured to output a telematics signal indicative of performance of the vehicle;
generate a map indicator to indicate the obstacle; 
display the map indicator on the display corresponding to the location of the obstacle; and store telematics data from the one or more vehicle telematics sensors in the one or more memory modules related to traversal of the obstacle by the vehicle, a display communicatively coupled to the one or more processors and operable to display map data of the location of the vehicle
However, Kawamoto teaches a display communicatively coupled to the one or more processors and operable to display map data of the location of the vehicle 
([0040] The management computer 100 includes: an unevenness distribution map information generation unit 101 that generates ground unevenness distribution map information based on ground unevenness-position data transmitted from the off-road vehicle via the user terminal; and a map information supply unit 102 that transmits the ground unevenness distribution map information to the user terminal in response to a request from the user terminal. The user terminal displays the ground unevenness distribution map information.)
generate a map indicator to indicate the obstacle 
; 
display the map indicator on the display corresponding to the location of the obstacle 
(([0040] The management computer 100 includes: an unevenness distribution map information generation unit 101 that generates ground unevenness distribution map information based on ground unevenness-position data transmitted from the off-road vehicle via the user terminal; and a map information supply unit 102 that transmits the ground unevenness distribution map information to the user terminal in response to a request from the user terminal. The user terminal displays the ground unevenness distribution map information.); 
); 
one or more vehicle telematics sensors communicatively coupled to the one or more processors and configured to output a telematics signal indicative of performance of the vehicle
([0028] The communication unit 96 functions to transmit data processed in the control unit 5 to a management computer 100 configured in a cloud service center KS (denoted by a dotted line in FIG. 3) in a remote place, and receive various types of data from the management computer 100.) 
and store telematics data from the one or more vehicle telematics sensors in the one or more memory modules related to traversal of the obstacle by the vehicle ( [0035] The ground unevenness-
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a display and map generation with obstacle indicators and storage of telematics data as taught by Kawamoto within the system of Mahken for the purpose of enhancing the system to provide dynamic visual map information when the driver has taken the off-road condition and record the information for future use.

Claim 10.    Mahken and Kawamoto teach the vehicle of claim. 9, wherein the logic executed by the one or more processors further cause the vehicle to identify a type of the obstacle detected (Kawamoto [0010] Furthermore, if an extremely dangerous hole or obstacle is detected, then it is possible to announce its position and ground condition.).

Claim 11.    Mahken and Kawamoto teach the vehicle of claim 10, wherein the map indicator further indicates the type of the obstacle detected (Kawamoto [0010] Furthermore, if an extremely dangerous hole or obstacle is detected, then it is possible to announce its position and ground condition.).

Claim 12.    Mahken and Kawamoto teach the vehicle of claim 9, further comprising network interface hardware communicatively coupled to the one or more processors, wherein the logic executed by the one or more processors causes the vehicle to communicate location information of the obstacle to a remote server
Kawamoto [0036] e.g. In this embodiment, the management computer 100 is arranged in the cloud service center KS installed in a remote 
Mahken [0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system.).

Claim 14.    Mahken and Kawamoto teach the vehicle of claim 9, wherein the one or more off-road obstacle detection sensors is at least one of a LiDAR sensor, a SONAR sensor, a camera, and a proximity sensor
(Mahken [0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system.).

Claim 15.    Mahken and Kawamoto teach the vehicle of claim 9, wherein the logic executed by the one or more processors cause the vehicle to output at least one of a notification to alert a user to a presence of the obstacle (Kawamoto [0038] The notification unit 52 can also give the driver a warning, if it is determined that unevenness in the ground including a dangerous travel obstacle is present in the travel destination, based on the ground unevenness distribution map information received from the map information supply unit 102 and on the travel direction of the vehicle.).

Claim 17. Mahken teaches a method for detecting and mapping off-road obstacles, the method comprising: 
determining a location of a vehicle based on a location signal output by one or more location sensors =
([0064] the first speed may be determined in response to a determination that the host vehicle is operating in an off-road environment. The off-road environment may be determined in response to a map data and a vehicle location measured by a global positioning wherein the map data indicates that the vehicle location is not proximate to a roadway.);
detecting, based on an obstacle signal from the one or more off-road obstacle detection sensors, an obstacle in a vicinity of the vehicle in response to determining that the vehicle is off-road
([0058]GPS 450;[0059] The exemplary system may further include at least one sensor 410 operative to detect an object within a field of view. The sensor 410 may be a camera operative to capture an image of the field of view and wherein the object is detected in response to an image processing operation performed by the camera, a processor within the camera or an image processor located within the host vehicle. (([0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system. In an alternative embodiment, the sensor is a camera and the obstacle is detected in response to an image processing function.)));

a display communicatively coupled to the one or more processors and operable
([0057] The user interface may be a touch screen display,);
But does not specifically disclose 
generating a map indicator to indicate the obstacle; and
displaying the map indicator on a display corresponding to the location of the obstacle.

However, Kawamoto teaches the process of generating a map indicator to indicate the obstacle
( [0038] The notification unit 52 can also give the driver a warning, if it is determined that unevenness in the ground including a dangerous travel obstacle is present in the travel destination, based on the ground unevenness distribution map information received from the map information supply unit 102 and on the travel direction of the vehicle.); and
displaying the map indicator on a display corresponding to the location of the obstacle
([0013] Accordingly, it is possible to generate a ground unevenness distribution map indicating the ground unevenness degrees (including the presence of an obstacle) along the track of travel taken by the off-road vehicle that travels freely on the off-road ground, and to use the generated ground unevenness distribution map as a guide for off-road travel. 
[0034] The unevenness-position data generation unit 63 associates the actual vehicle position calculated by the actual vehicle position calculation unit 53 with the ground unevenness degree calculated by the ground unevenness degree calculation unit 62 to generate ground . 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a display and map generation with obstacle indicators as taught by Kawamoto within the system of Mahken for the purpose of enhancing the system to provide dynamic visual map information when the driver has taken the off-road condition.
Claim 18.    Mahken and Kawamoto teach the method of claim 17, further comprising communicating location information of the obstacle to a remote server using network interface hardware (Kawamoto [0036] e.g. In this embodiment, the management computer 100 is arranged in the cloud service center KS installed in a remote place, to manage the ground state of the off-road ground. The management computer 100 includes an unevenness distribution map information generation unit 101, a map information supply unit 102 and a user management unit 103.
Mahken [0065] The method is next operative for detecting 520 an obstacle, using a sensor, within a host vehicle path. In one exemplary embodiment, the sensor is a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system.).

Claim 19.    Mahken and Kawamoto teach the method of claim 17, further comprising at least one of outputting a notification to alert a user to a presence of the obstacle and outputting a prompt with the display to prompt the user to confirm at least one of the presence of the obstacle and a type of the obstacle (Kawamoto [0038] The notification unit 52 can also give the driver a warning, if it is determined that unevenness in the ground ).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahken (US 20210094537 A1) in view of Kawamoto (US 20180314900 A1) and further in view of Fairfield (US 20150254986 A1). 
Claim 5.    Mahken in view of Kawamoto teach the system of claim 1, and further discloses a network interface hardware communicatively coupled to the one or more processors but does not specifically disclose wherein the logic executed by the one or more processors causes the system to communicate location information of the obstacle through vehicle-to-vehicle communication.
However, Fairfield teaches wherein the logic executed by the one or more processors causes the system to communicate location information of the obstacle through vehicle-to-vehicle communication ([0046] For example, the wireless communication system 146 could include one or more dedicated short range communications (DSRC) devices that could include public and/or private data communications between vehicles and/or roadside stations. [0093] Accordingly, this information may be transmitted out to other vehicles within the area that may approach the same obstacle in order to assist the vehicles in not only identifying the closed lane, but also figuring out how to get through. In this example, the solution may require other vehicles to also request assistance in order to pass the obstacle (e.g., to verify that the oncoming lane is clear).
 as taught by Fairfield within the system of Mahken and Kawamoto for the purpose of alerting other vehicles of detected obstacles within the view of the communicating vehicle..
Claim 13.    Mahken in view of Kawamoto teach the vehicle of claim 9, further discloses network interface hardware communicatively coupled to the one or more processors but does not specifically disclose wherein the logic executed by the one or more processors causes the vehicle to communicate location information of the obstacle through vehicle-to-vehicle communication.
However, Fairfield teaches wherein the logic executed by the one or more processors causes the system to communicate location information of the obstacle through vehicle-to-vehicle communication ([0046] For example, the wireless communication system 146 could include one or more dedicated short range communications (DSRC) devices that could include public and/or private data communications between vehicles and/or roadside stations. [0093] Accordingly, this information may be transmitted out to other vehicles within the area that may approach the same obstacle in order to assist the vehicles in not only identifying the closed lane, but also figuring out how to get through. In this example, the solution may require other vehicles to also request assistance in order to pass the obstacle (e.g., to verify that the oncoming lane is clear).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use logic executed by the one or more processors causes the system to communicate location information of the obstacle through vehicle-to-vehicle communication as .

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahken and Kawamoto and further in view of Willgert (US 20150025755 A1 (US 9949431 B2)).
Claim 21. Mahken and Kawamoto teach the system of claim 1, and further disclose the process of displaying map information related to obstacles but does not specifically disclose wherein the logic executed by the one or more processors further cause the system to: store telematics data from one or more vehicle telematics sensors in the one or more memory modules related to traversal of the obstacle by the vehicle and indicating performance of the vehicle; link the telematics data to the map indicator; receive a user selection of the map indicator via one or more user input devices; and display the telematics data linked to the map indicator in response to the user selection of the map indicator.
However, Willgert teaches the process of storing telematics data from one or more vehicle telematics sensors in the one or more memory modules related to traversal of the obstacle by the vehicle and indicating performance of the vehicle ([0044] ); 
link the telematics data to the map indicator ([0044] In some cases, one or more of the waypoints stored may include location information (e.g., latitude/longitude or other information indicative of a position relative to one or more known locations) that may or may not be annotated with additional information (e.g., obstacle identification or tagging). In some examples, a GPS sentence (e.g., an NMEA 0183 sentence) may be recorded once each second (or at any other defined interval), either alone or in combination with other data. [0047]); 
[0053] Meanwhile, if a potential obstacle is encountered (e.g., passively or responsive to manual operator input) during running of the route 300 or while otherwise operating on the parcel, an obstacle confirmation window 340 may be provided to the operator (e.g., on the display 100). The operator may then confirm whether the potential obstacle is an obstacle to be marked and, in some cases, may also provide information or characteristics about the obstacle to annotate the obstacle.); and 
display the telematics data linked to the map indicator in response to the user selection of the map indicator ([0054] each respective icon used as an obstacle marker 400 can be correlated to its respective type of obstacle. However, in some embodiments, the icon itself may include text or graphics to identify the obstacle type and/or other characteristic information regarding the obstacle.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the logic as taught by Willgert within the system of Mahken and Kawamoto for the purpose of enhancing the system to allow the user to interact with the map in order to further confirm and define obstacles.
Claim 22. Mahken and Kawamoto teach the vehicle of claim 9, and further disclose the process of displaying map information related to obstacles but does not specifically disclose wherein the logic executed by the one or more processors further cause the vehicle to: link the telematics data to the map indicator, wherein the telematics data indicates performance of the vehicle; receive a user selection of 
However, Willgert teaches the process of storing telematics data from one or more vehicle telematics sensors in the one or more memory modules related to traversal of the obstacle by the vehicle and indicating performance of the vehicle ([0044] ); 
link the telematics data to the map indicator ([0044] In some cases, one or more of the waypoints stored may include location information (e.g., latitude/longitude or other information indicative of a position relative to one or more known locations) that may or may not be annotated with additional information (e.g., obstacle identification or tagging). In some examples, a GPS sentence (e.g., an NMEA 0183 sentence) may be recorded once each second (or at any other defined interval), either alone or in combination with other data. [0047]); 
receive a user selection of the map indicator via one or more user input devices ([0053] Meanwhile, if a potential obstacle is encountered (e.g., passively or responsive to manual operator input) during running of the route 300 or while otherwise operating on the parcel, an obstacle confirmation window 340 may be provided to the operator (e.g., on the display 100). The operator may then confirm whether the potential obstacle is an obstacle to be marked and, in some cases, may also provide information or characteristics about the obstacle to annotate the obstacle.); and 
([0054] each respective icon used as an obstacle marker 400 can be correlated to its respective type of obstacle. However, in some embodiments, the icon itself may include text or graphics to identify the obstacle type and/or other characteristic information regarding the obstacle.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the logic as taught by Willgert within the system of Mahken and Kawamoto for the purpose of enhancing the system to allow the user to interact with the map in order to further confirm and define obstacles.
Claim 23. Mahken and Kawamoto teach the method of claim 17, and further disclose the process of displaying map information related to obstacles but does not specifically disclose storing telematics data from one or more vehicle telematics sensors in one or more memory modules related to traversal of the obstacle by the vehicle and indicating performance of the vehicle; linking the telematics data to the map indicator; receiving a user selection of the map indicator via one or more user input devices; and display the telematics data linked to the map indicator in response to the user selection of the map indicator.
However, Willgert teaches the process of storing telematics data from one or more vehicle telematics sensors in one or more memory modules related to traversal of the obstacle by the vehicle and indicating performance of the vehicle; linking the telematics data to the map indicator ([0044] ); 
linking the telematics data to the map indicator ([0044] In some cases, one or more of the waypoints stored may include location information (e.g., ; 
receiving a user selection of the map indicator via one or more user input devices ([0053] Meanwhile, if a potential obstacle is encountered (e.g., passively or responsive to manual operator input) during running of the route 300 or while otherwise operating on the parcel, an obstacle confirmation window 340 may be provided to the operator (e.g., on the display 100). The operator may then confirm whether the potential obstacle is an obstacle to be marked and, in some cases, may also provide information or characteristics about the obstacle to annotate the obstacle.); and 
display the telematics data linked to the map indicator in response to the user selection of the map indicator ([0054] each respective icon used as an obstacle marker 400 can be correlated to its respective type of obstacle. However, in some embodiments, the icon itself may include text or graphics to identify the obstacle type and/or other characteristic information regarding the obstacle.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the logic as taught by Willgert within the system of Mahken and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689